DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d) and 35 USC §371(a, c), which papers have been placed of record in the file. 
The application, filed 19-January-2021, claims priority from United Kingdom application GB1811880.2, filed 20-July-2018.
This application is also a national stage entry of WIPO/PCT application PCT/GB2019/052047, filed 22-July-2019.
This application therefore has a prima facie effective filing date of 20-July-2018.

Information Disclosure Statement
The information disclosure statement IDS#1, (15 references) submitted on 19-January-2021, has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 19-January-2021 as modified by the preliminary amendment PA#1 filed on the same date.  Claims 1-14, 16-20 and 23 are now pending in the present application. 

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-10 are rejected under 35 USC §102(a)(2) as anticipated by Finn et al. (United States Patent Application Publication # US 2015/0269477 A1), hereinafter Finn.
Consider claim 1:  A smart card, Finn discloses dual-interface metal smartcards with a booster antenna in various embodiments [Title; Abstract; Fig. 1, 1a, 5b; Para. 0017, 0133], comprising:
rectification circuitry arranged to receive an alternating electrical signal from a near field RF communications antenna of the smart card, and convert it into DC electrical energy for powering an auxiliary circuit, wherein the rectification circuitry comprises a first inductor arranged so that the alternating electrical signal flows through the first inductor; an embodiment in which an LED and/or capacitor may be connected to the ends of a booster antenna (BA) (RF communications antenna), wherein the booster antenna (BA) includes an electrically connected coupling coil (CC) (first inductor),  (where an LED is a rectifier), and where the capacitor specifically may be connected to a rectifier, and when the card is placed in an RF field (the booster antenna receives an inductively coupled AC signal), the rectified energy acts to illuminate the LED, and providing a status signal [Fig. 3; Para. 0123, 0255-0257];
a second inductor arranged for inductive coupling with the first inductor to provide the alternating electrical signal to a near field RF communicator; wherein the coupling coil (CC) inductively couples to an antenna module (AM) (second inductor) of an RFID chip (near field RF communicator) [Para. 1a; 3, 5b; Para. 0133, 0145-0146; 0156-0159].
Consider claim 4 and as applied to claim 1:  The smart card of claim 1 wherein the first inductor and the second inductor comprise tracks of conductive material carried on a dielectric substrate. Finn discloses that the booster antenna may be embedded directly in the card substrate (CB), or formed on a separate antenna substrate (AS) [Fig. 1, 1a, 2c; Para. 0156, 0210] and that the module antenna (MA) may also be formed on a module tape (MT) substrate [Fig. 1, 1a; Para. 0146, 0155-0157].
Consider claim 6 and as applied to claim 4:  The smart card of claim 4 wherein the first inductor surrounds the second inductor, Finn shows the coupling coil (CC) (first inductor) surrounding the module antenna (MA) (second inductor) in the assembled smartcard [Fig. 1, 1a], and the smart card comprises: 
a chip assembly comprising a near field RF communications chip, and the second inductor connected to the near field RF communications chip; an antenna module (AM) (chip assembly) comprising an RFID chip (CM) and connected to the module antenna (MA) (second inductor) [Fig. 1], and 
a smart card blank comprising a chip seat for seating the chip assembly in the card blank, a card body (CB) (smartcard blank) with a recess (R) (chip seat); [Fig. 1];
wherein the first inductor is disposed adjacent the chip seat for inductive coupling with the second inductor; and where the coupling coil is adjacent to the antenna module when installed in the card body [Fig. 1].
Consider claim 7 and as applied to claim 1:  The smart card of claim 1 comprising a first switching element connected between the first inductor and a DC output of the rectification circuitry. Finn discloses that the LED itself has a “switch-on” voltage, and therefore acts broadly as a switch, where specifically that the LED may blink (switch on and off) based on a threshold signal received during interrogation [Para. 0123].
Consider claim 8 and as applied to claim 7:  The smart card of claim 7, wherein at least one of (i) the near field RF communicator; and (ii) auxiliary circuitry carried by the smart card; is arranged to control the first switching element. Finn discloses that the LED switch-on voltage threshold may be set or adjusted by an added resistor (circuit element), and also that up to three LEDs may be driven [Para. 0123].
Consider claim 9 and as applied to claim 1:  The smart card of claim 1 comprising a second switching element connected between the second inductor and a signal input of the near field RF communicator. Finn discloses that the LED itself has a “switch-on” voltage, and therefore acts broadly as a switch, that an LED may be connected to ends of a mobile antenna (MA) (second inductor) inside the antenna module (AM), and specifically that the LED can be used to protect the RFID silicon die from over-voltage (limits voltage when it switches on) [Para. 0123, 0126].
Consider claim 10 and as applied to claim 1:  The smart card of claim 9 wherein at least one of (i) the near field RF communicator; and (ii) auxiliary circuitry carried by the smart card; is arranged to control the second switching element. Finn discloses that the LED switch-on voltage threshold (therefore a maximum voltage to at the RFID) may be set or adjusted by an added resistor (circuit element) [Para. 0123].


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 2, 3, 11-13, 16-20 and 23 are rejected under 35 USC §103 as unpatentable over Finn et al. (United States Patent Application Publication # US 2015/0269477 A1), hereinafter Finn, in view of Soliven (United States Patent Application Publication # US 2010/0039234 A1), hereinafter Soliven.
Consider claim 2 and as applied to claim 1:  The smart card of claim 1 wherein the first inductor is arranged to provide impedance matching between the rectification circuitry and the near field RF communications antenna.
Finn discloses that the booster antenna (BA) comprises various component portions, including a coupler coil (CC) (first inductor) and Extension antenna (EA) operate at an exemplary (15.56 MHz) and that the placement and extent of a metal slug will tune the resonant frequency (change impedance) [Fig. 1A; Para. 0166-0167, 0249]. Finn suggests, but does not explicitly discloses specific matching to both rectification and communication portions.
Soliven discloses RF power conversion circuits and methods for use in mobile devices such as smartcards [Title; Abstract; Fig. 1-3, 5; Para. 0002, 0008 and 0011] and particularly tuning of antenna resonance with a capacitor (320), and also that the antenna inductor may be variously apportioned (and individual impedances configured for various supported functions (i.e. display and communication) based on relative position of taps [Fig. 3-5; Para. 0048-0052].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to tune an overall antenna resonance (impedance) to a desired operation frequency, and apportion the antenna coil according to relative power requirements (therefore relative impedance) of each card function as taught by Soliven and applied to a smartcard with a booster antenna for powering multiple functions as taught by Finn, the relative impedance configuration for apportioning harvested energy according to the various card functions.
Consider claim 3 and as applied to claim 1:  The smart card of claim 1, wherein the rectification circuitry comprises:
a rectifying element connected in a shunt configuration to an input connection for connecting a near field RF communications antenna thereby to provide a one way conduction path between the connection and a reference voltage connection, Finn discloses that the LED and/or capacitor may be connected to the ends of the booster antenna (BA) (where an LED is a rectifier), where the capacitor specifically may be connected to a rectifier, [Fig. 3; Para. 0123, 0255-0257]; and
wherein the first inductor is connected between the input connection and an output of the rectifier for providing DC electrical energy based on the first alternating RF voltage, wherein the booster antenna (BA) is electrically connected to the coupling coil (CC) (first inductor) and through the booster antenna, electrically connected to the LED and/or rectifier. [Fig. 3; Para. 0123, 0255-0257];
Finn does not disclose specific details about the rectifier circuit arrangement.
Soliven discloses an exemplary power conversion module (510) (rectification circuit) in which a diode is configured between an input and ground (shunt) [Fig. 5, 8; Para. 0056]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: a rectifier (diode) placed between an input a ground as taught by Soliven, and applied to the smartcard with booster antenna as taught by Finn, as a recognized circuit element to provide a one-way circuit path.
Consider claim 11:  A power splitter, Finn discloses dual-interface metal smartcards with a booster antenna which may provide power to both an LED indicator and an RFID tag chip in various embodiments [Title; Abstract; Fig. 1, 1a, 5b; Para. 0017, 0133], comprising:
an input connection for connecting to an inductive coupler for coupling inductively with a radio frequency, RF, H-field to provide a first alternating RF voltage at the connection; an embodiment in which a booster antenna (BA) (inductive coupler) receives inductively coupled energy from an external contactless reader device, the booster antenna providing connections (inputs) to a coupling coil, and to an LED diode, [Fig. 1, 1a, 3; Para. 0123, 0128, 0133]; and
a rectifier comprising:
a rectifying element connected in a shunt configuration to the input connection thereby to provide a one-way conduction path between the connection and a reference voltage connection, the LED and/or capacitor may be connected to the ends of the booster antenna (BA) (where an LED is a rectifier), where the capacitor specifically may be connected to a rectifier, [Fig. 3; Para. 0123, 0255-0257]; and
a first inductor connected between the input connection and an output of the rectifier for providing DC electrical energy based on the first alternating RF voltage; wherein the booster antenna (BA) is electrically connected to the coupling coil (CC) (first inductor) and through the booster antenna, electrically connected to the LED and/or rectifier. [Fig. 3; Para. 0123, 0255-0257];
a second inductor, arranged for inductive coupling with the first inductor thereby to provide a second alternating RF voltage across the second inductor for connection to a near field RF communicator to enable said near field RF communicator to perform near field RF communications via the inductive coupler. wherein the coupling coil (CC) inductively couples to an antenna module (AM) (second inductor) of an RFID chip (near field RF communicator) [Para. 1a; 3, 5b; Para. 0133, 0145-0146; 0156-0159].
Finn discloses that a reader device generates an RF field, which is received by the booster antenna, [Para. 0242, 257], but does not specifically disclose an H-field.  It is common knowledge that all inductive RF signals comprise H-field and E-field components, and specific NFC communication via H-field components has been disclosed in the prior art, and for example:
Soliven discloses RF power conversion circuits and methods for use in mobile devices such as smartcards [Title; Abstract; Fig. 1-3, 5; Para. 0002, 0008 and 0011] and particularly the use of H-Field for NFC communication [Fig. 6; Para. 0059].
Finn does not disclose specific details about the rectifier circuit arrangement.
Soliven discloses an exemplary power conversion module (510) (rectification circuit) in which a diode is configured between an input and ground (shunt) [Fig. 5, 8; Para. 0056]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) an RF near-field signal comprises an H-field component which may be inductively coupled, according to common knowledge and as specifically taught by Soliven, and a rectifier (diode) placed between an input an ground as taught by Soliven, and applied to the smartcard with booster antenna as taught by Finn, (a) as a conventional and usual medium for near-field and inductive communication, and (b) as a recognized circuit element to provide a one-way circuit path.
Consider claim 12 and as applied to claim 11:  The splitter of claim 11, wherein components of the splitter are disposed on a substrate for integration into a smart card. Finn discloses that the booster antenna, coupling coil, and LED and/or regulator components are placed on a card body (CB) of a smart card, [Fig. 1, 1a, 3; Para. 0156, 0210].
Consider claim 13 and as applied to claim 11:  The splitter of claim 11, wherein the first inductor and the second inductor comprise laminar structures, comprising tracks of conductive material carried on the substrate. Finn discloses that the booster antenna may be embedded directly in the card substrate (CB), or formed on a separate antenna substrate (AS) [Fig. 1, 1a, 2c; Para. 0156, 0210] and that the module antenna (MA) may also be formed on a module tape (MT) substrate [Fig. 1, 1a; Para. 0146, 0155-0157].
Consider claim 16 and as applied to claim 11:  The splitter of claim 11 comprising a capacitor connected between the output of the rectifier and the reference voltage. 
Finn discloses use of a rectifier and capacitor to generate a DC voltage [Para. 0257] but does not disclose a particular circuit arrangement.
Soliven, however, shows one or more capacitors in the power conversion module (510) between a rectifier and regulator (LDO) [Fig. 5, 8; Para. 0056].
Consider claim 17 and as applied to claim 11:  The splitter of claim 11 wherein the reference voltage connection comprises one of: (a) a connection to a virtual ground, and (b) a second connection to the inductive coupler.
Finn discloses connect from a first end of the booster antenna (BA) (inductive coupler) to a second end (connection) of the inductive coupler [Fig. 3, Para. 0257].
Soliven discloses a reference connection as a [virtual] ground (510) [Fig. 5].
Consider claim 18:  A smart card blank Finn discloses dual-interface metal smartcards constructed on a card blank (CB) with a booster antenna which may provide power to both an LED indicator and an RFID tag chip in various embodiments [Title; Abstract; Fig. 1, 1a, 5b; Para. 0017, 0133], comprising: 
an inductive coupler for coupling inductively with a radio frequency, RF, H-field to provide a first alternating RF voltage; an embodiment in which a booster antenna (BA) (inductive coupler) receives inductively coupled energy from an external contactless reader device, the booster antenna providing connections (inputs) to a coupling coil, and to an LED diode, [Fig. 1, 1a, 3; Para. 0123, 0128, 0133]; and 
a rectifier comprising: 
a rectifying element connected in a shunt configuration to the inductive coupler thereby to provide a one-way conduction path between a connection to the inductive coupler and a reference voltage connection, the LED and/or capacitor may be connected to the ends of the booster antenna (BA) (where an LED is a rectifier), where the capacitor specifically may be connected to a rectifier, [Fig. 3; Para. 0123, 0255-0257]; and 
a first inductor connected between the connection and an output of the rectifier for providing DC electrical energy based on the first alternating RF voltage; wherein the booster antenna (BA) is electrically connected to the coupling coil (CC) (first inductor) and through the booster antenna, electrically connected to the LED and/or rectifier. [Fig. 3; Para. 0123, 0255-0257];
wherein the smart card blank further comprises a chip seat, for seating a chip assembly in the card blank, Finn discloses a card body (CB) (smartcard blank) with a recess (R) (chip seat); [Fig. 1]; and the first inductor is disposed adjacent the chip seat for inductive coupling with a second inductor carried by a chip assembly thereby to provide a second alternating RF voltage across the second inductor for connection to a near field RF communications chip in said chip assembly. Finn shows an antenna module (AM) (chip assembly) comprising an RFID chip (CM) and connected to the module antenna (MA) (second inductor) the antenna module configured for inserting into a recess (R) (chip seat) of the card body (CB) (smartcard blank); [Fig. 1], and where the coupling coil (CC) (first inductor) surrounds the module antenna (MA) (second inductor) in the assembled smartcard [Fig. 1, 1a],
Finn discloses that a reader device generates an RF field, which is received by the booster antenna, [Para. 0242, 257], but does not specifically disclose an H-field.  It is common knowledge that all inductive RF signals comprise H-field and E-field components, and specific NFC communication via H-field components has been disclosed in the prior art, and for example:
Soliven discloses RF power conversion circuits and methods for use in mobile devices such as smartcards [Title; Abstract; Fig. 1-3, 5; Para. 0002, 0008 and 0011] and particularly the use of H-Field for NFC communication [Fig. 6; Para. 0059].
Finn does not disclose specific details about the rectifier circuit arrangement.
Soliven discloses an exemplary power conversion module (510) (rectification circuit) in which a diode is configured between an input and ground (shunt) [Fig. 5, 8; Para. 0056]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) an RF near-field signal comprises an H-field component which may be inductively coupled, according to common knowledge and as specifically taught by Soliven, and a rectifier (diode) placed between an input an ground as taught by Soliven, and applied to the smartcard with booster antenna as taught by Finn, (a) as a conventional and usual medium for near-field and inductive communication, and (b) as a recognized circuit element to provide a one-way circuit path.
Consider claim 19 and as applied to claim 18:  The smart card blank of claim 18 comprising an auxiliary circuit arranged to be powered by the DC electrical energy from the rectifier.
Finn discloses an LED which is activated and powered by captured energy rectified by either the LED itself or an additional rectifier circuit [Fig. 1, 1a, 3; Para. 0123, 0128, 0133].
Soliven also discloses that rectified power from the captured RF (AC) signal is used to power various systems including LED/display, fingerprint detector, and other circuits [Fig. 5, 7, 8; Para. 0066].
Consider claim 20 and as applied to claim 18:  The smart card blank of claim 18 wherein the first inductor comprises a coiled track of conductive material which surrounds the chip seat, and the card blank comprises a first dielectric substrate and the chip seat comprises a recess in the first dielectric substrate.
Finn shows the coupling coil (CC) (first inductor) as a coil which may disposed as a trace on the card body (CB) (therefore a dielectric substrate) surrounding the module antenna (MA) (second inductor) in the assembled smartcard, and where the card body (smartcard blank) is configured with a recess (R) (chip seat) in which the antenna module (AM) is inserted; [Fig. 1, 1a, Para. 0156],
Consider claim 23 and as applied to claim 18:  The smart card blank of claim 18 and a chip assembly, wherein the chip assembly comprises a near field RF communications chip and said second inductor connected to the near field RF communications chip.
Finn discloses an antenna module (AM) (chip assembly) comprising an RFID chip (CM) connected to the module antenna (MA) (second inductor) [Fig. 1; Para. 0156-0157], and

Claim 5 is rejected under 35 USC §103 as unpatentable over Finn et al. (United States Patent Application Publication # US 2015/0269477 A1), hereinafter Finn, in view of Pueschner et al. (United States Patent # US 10,157848 B2), hereinafter Pueschner.
Consider claim 5 and as applied to claim 4:  The smart card of claim 4 wherein the first inductor and the second inductor are disposed on opposite surfaces of the substrate.
Finn discloses a configuration in which the RFID chip assembly (including the module antenna MA) is removeably mounted on a separate substrate (MT), and the booster antenna (BA) is mounted on the card body (CB) substrate.  It is known, however to mount such inductors on opposite sides of the same substrate, and for example: 
Pueschner discloses a chip card arrangement in which a magnetic coupling coil (103, 106, 203, 206) may be disposed on either or both sides of a substrate [Title; Abstract; Fig. 1, 2; Col. 1, 54-60; Col. 8, 10-27, 35-45].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to dispose a second inductor on an opposite side (or on both sides) of the same substrate on which a first magnetically coupled inductor of a chip card as taught by Pueschner, and applied to a smartcard with a booster antenna and coupling coil for wirelessly coupling to a chip module antenna (MA) as taught by Finn, in order to simplify construction by using a single substrate as opposed to separate card and module substrates, and to allow for increased coupling between the first and second inductors.

Claim 14 is rejected under 35 USC §103 as unpatentable over Finn et al. (United States Patent Application Publication # US 2015/0269477 A1), hereinafter Finn, and Soliven (United States Patent Application Publication # US 2010/0039234 A1), hereinafter Soliven, in view of Pueschner et al. (United States Patent # US 10,157,848 B2), hereinafter Pueschner.
Consider claim 14 and as applied to claim 11:  The splitter of claim 11 wherein the substrate comprises a sheet-like dielectric interposed between the first inductor and the second inductor.
Finn discloses a configuration in which the RFID chip assembly (including the module antenna MA) is removeably mounted on a separate substrate (sheet-like dielectric) (MT), and the booster antenna (BA) is mounted on the card body (CB) substrate.  It is known, however to mount such inductors on opposite sides of the same substrate, and for example: 
Pueschner discloses a chip card arrangement in which a magnetic coupling coil (103, 106, 203, 206) may be disposed on either or both sides of a substrate [Title; Abstract; Fig. 1, 2; Col. 1, 54-60; Col. 8, 10-27, 35-45].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to dispose a second inductor on an opposite side (or on both sides) of the same substrate on which a first magnetically coupled inductor of a chip card as taught by Pueschner, and applied to a smartcard with a booster antenna and coupling coil for wirelessly coupling to a chip module antenna (MA), as taught by Finn and modified by Soliven, in order to simplify construction by using a single substrate as opposed to separate card and module substrates, and to allow for increased coupling between the first and second inductors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Dalmia (U.S. Patent Application Publication # US 2021/0210442 A1) disclosing parasitic-aware integrated substrate balanced filter and apparatus to achieve transmission zeros.
Finn (U.S. Patent Application Publication # US 2008/0308641 A1) disclosing a smartcard with switchable matching antenna.
Saito (U.S. Patent Application Publication # US 2005/0240778 A1) disclosing a smart card for passport, electronic passport, and method, system, and apparatus for authenticating person holding smart card or electronic passport.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684